816 F.2d 679
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Gene BORGERT, Defendant-Appellee.
No. 86-1973.
United States Court of Appeals, Sixth Circuit.
April 22, 1987.

Before MARTIN and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's order dismissing his civil rights action.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the Court for consideration.


2
The complaint addressed the conditions at the Lenawee County Jail but only the warden of the Huron Valley Men's Facility was named as a defendant.  The complaint failed to allege how the defendant's transfer of the plaintiff to a different institution violated his rights.  A plaintiff in a civil rights action must allege that the defendant personally violated his rights or caused the complained of conduct.   Dunn v. Tennessee, 697 F.2d 121 (6th Cir.), cert. denied, 460 U.S. 1086 (1983);  Wilson v. Beebe, 612 F.2d 275 (6th Cir.1980).


3
Pro se complaints are to be liberally construed.   Estelle v. Gamble, 429 U.S. 97 (1976);  Haines v. Kerner, 404 U.S. 519 (1972).  Although the complaint failed to state a cause of action against the named defendant, the "totality of conditions" complained of by plaintiff may raise a substantially cognizable claim.   Bellamy v. Bradley, 729 F.2d 416 (6th Cir.), cert. denied, 469 U.S. 845 (1984).  In such circumstances the pro se should be permitted to amend the complaint to change the defendants in the action.   Berndt v. State of Tennessee, 796 F.2d 879 (6th Cir.1986).


4
The motion for counsel is denied.  Upon examination of the record and the plaintiff's informal brief, we affirm the order of the district court with respect to the named defendant and remand with instructions to allow plaintiff an opportunity to amend his complaint.  Rule 9(b), Rules of the Sixth Circuit.